Citation Nr: 1526792	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-36 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for left ear sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	Kimberly R. Dodson, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to November 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for left ear sensorineural hearing loss and assigned a noncompensable evaluation effective April 16, 2010.

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in September 2014.  A transcript is of record.  The current record before the Board consists of a paper claims file and an electronic file known as Virtual VA.  

The issues of entitlement to service connection for headaches and anxiety, both claimed as secondary to the service-connected left ear sensorineural hearing loss, have been raised by the record.  See pages 14 and 18 of the September 2014 hearing transcript.  As neither claim has been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate the claim.

It appears that there are outstanding VA treatment records.  The Veteran has reported receiving VA treatment at the VA Medical Center in Birmingham, and the October 2013 statement of the case (SOC) indicates that electronic review of medical records from this facility dated between August 1998 and September 2013 was conducted, but the paper and electronic files do not contain any VA treatment records.  On remand, the outstanding records should be obtained.  

The Veteran testified that he is in receipt of benefits from the Social Security Administration (SSA) in conjunction with his service-connected left ear sensorineural hearing loss.  The medical and legal documents pertaining to the Veteran's application for SSA benefits have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  On remand, efforts should be made to obtain these records.  38 C.F.R. § 3.159(c)(2) (2014).

The Veteran and his attorney indicated that a VA audio examination was conducted in August 2014 and the undersigned left the record open in order for a copy of the report to be submitted to the Board.  No such examination report is of record.  On remand, efforts should be made to obtain the August 2014 VA audio examination report.  If no such examination report can be found, a contemporaneous VA examination should be scheduled.  

As the claim is being remanded for the foregoing reason, the Veteran should be asked to identify any private treatment he has received in conjunction with his service-connected left ear sensorineural hearing loss since April 2010.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013). 


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's compete record of treatment from the Birmingham VA Medical Center, dated since August 1998.  

2.  Request all medical and legal documents pertaining to the Veteran's application(s) for SSA disability benefits.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

3.  Ask the Veteran to identify any private treatment he has received in conjunction with his service-connected left ear sensorineural hearing loss since April 2010.  

4.  Obtain the report associated with the VA audio examination reportedly conducted in August 2014.  If no such examination report can be found, schedule the Veteran for a VA examination to assess the current severity of his left ear sensorineural hearing loss.  The examiner must review the electronic claims files.  Testing should be conducted to determine the current severity of the Veteran's left ear sensorineural hearing loss and should include the use of controlled speech discrimination (Maryland CNC) and a Puretone audiometry test.  The examiner should fully describe the functional effects caused by the Veteran's hearing disability in the final report.  The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.


5.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

6.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





